Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 10 May 2021 does not comply with the requirements of 37 CFR 1.121(c) because the clean text of withdrawn claims 10 and 11 was not presented. See section (c)(3), emphasized below. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 10 May 2021 appears to be bona fide, and since the withdrawn claims would not have been examined, the presented claims have been examined.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112(b)
Except as noted below, Applicant’s arguments filed 10 May 2021 with respect to the rejections of claims 1-7, 12-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of Applicant’s amendments. 
Regarding claim 8, Applicant's arguments have been fully considered but they are not persuasive. Claim 8 recites “the roadway” (emphasis added) in line 3. Claim 8 depends from claims 1, 2, and 3, none of which recite a roadway. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “even if claim 1, as amended is viewed as being directed to an abstract idea… the overall claimed invention amounts to significantly more than an abstract idea,” because the “advantage[,] of an embodiment of the present invention is that it is able to take in as input information pertaining to the types of electronic transaction systems and by analyzing the information associated with each be able to provide an indication of the accuracy of the electronic information.” Applicant’s remarks, pp. 8-9. Even taking as true Applicant’s characterization of the advantage provided by Applicant’s claimed invention, this is not persuasive. A claim to collecting information, analyzing it, and displaying certain results of the collection and analysis is expressly identified by the courts as being 1) claims that can recite mental processes, and 2) insufficient to amount to a practical application or significantly more. See at least MPEP 2106.04(a)(2)(III)(A), 2106.05(h), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), and 2106.05(a)(II), citing TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 612-613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Here, by Applicant’s own characterization of the invention, the claims recite collecting information pertaining to electronic transactions, analyzing the information, and providing the results of the analysis. Because Applicant’s claims recite collecting and analyzing information and providing the results of the analysis, and because the courts have identified claims reciting 
Regarding the rejection under 35 U.S.C. 102
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “the two pieces of information which are compared all originate with the vehicle” in Hechler, contrasted with Applicant’s claimed invention, in which the photo information is collected from a roadside element. Applicant’s remarks, p. 10. In support, Applicant cites paragraphs [0007], [0038], [0039], and [0043] of Hechler. However, the non-final action mailed 9 Dec 2020 cites paragraphs [0027] and [0045] for disclosing a toll beacon including an image capture device “designed to capture at least one image… of a license plate of a vehicle that passes the toll beacon,” including time information for the passing, in which the system performs “silent enforcements” by linking the image information to a data record including time and GPS data of the toll. Because Applicant does not address the cited portions of the reference, and because the cited portions of the reference explicitly disclose the elements of claim 9, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that, in Heath, “[t]here is no checking to see if any of the data is accurate,” noting that Seaman is instead relied upon. Of Seaman, Applicant asserts that “Seaman has nothing to do with electronic tolling transactions, [because] Seaman discloses a system wherein when an image sensor fails, the system uses pre-stored video images to replace the images which would either the GPS information or the photo or video information” (emphasis added). Thus, the broadest reasonable interpretation of the claim is that a sensor ping with no location information is received because the GPS sensor has failed, using the photo information to determine that the vehicle was indeed at the tolling location, and determining that the no-toll GPS detection is inaccurate. Therefore, Seaman does disclose determining the accuracy information under the broadest reasonable interpretation of Applicant’s claims. 
Nevertheless, this rejection has been modified below based on Applicant’s claim amendments. Specifically, due to Applicant’s claim amendments, Seaman is no long relied upon for the rejection of claim 1, which is now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath. 
Applicant next asserts that Zhang is an improper prior art reference because “Zhang is dated 2018, but the effective filing date of the present application is June 23, 2017, which should predate Zhang.” Applicant’s remarks, p. 12. This is not persuasive. The 2018 date is the publication date. The application was filed as a PCT application on 24 Jul 2016. Therefore, Zhang predates Applicant’s effective filing date. 
Applicant next asserts that “the Examiner completely ignores the last part of claim 4… because it is an optional part of the claim,” and that because claim 4 has “a single ‘condition precedent’… the Examiner should have included this as part of the claim when searching for prior art to invalidate the claims,” citing to MPEP 2111.04 and Ex parte Schulhauser, Appeal 2013-00784 7 (PT AB April 28, 2016). Applicant’s remarks, pp. 12-13. This is not persuasive. There is no indication in either MPEP 2111.04 or Schulhauser that the criteria for contingency is whether there is a single contingency. The criteria is, rather, whether there is any contingency. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2111.04(II), emphasis added. Here, claim 4 recites that “if the determined vehicle speed exceeds a predetermined amount, then identifying as inaccurate one or both of the GPS toll transaction and the photo or video toll transaction” (emphasis added). The condition precedent is the determination that the vehicle speed exceeds a predetermined amount, and the contingent limitation is that the information is identified as inaccurate. If there is no determination that the vehicle speed exceeds a predetermined amount, the identifying as inaccurate never takes place. That is precisely the type of contingency contemplated in 2111.04(II) and Schulhauser. 
In other words, in claim 4, if the speed is below the predetermined amount, the functions that must be performed have ended. Accordingly, the only step that “must be performed” is using time and location information to determine a possible vehicle speed. 
Amending this claim to more positively recite the speed determination and accuracy determination may help to clarify the scope of the claim. For example, claim 4 could be amended as follows: determining the vehicle speed exceeds a predetermined amount[[,]]; and based on the determination that the vehicle speed exceeds a predetermined amount.
Such claim amendments may help to resolve the contingency issue, depending on the particular claim language submitted.
Applicant asserts the same basis for challenging the rejections of claims 5 and 7. Accordingly, the same analysis is applied to those claims. For at least these reasons, the rejections are maintained. 
Applicant may note that in MPEP 2111.04(II), the analysis is different for method claims and system claims. Here, claims 4-9 are all method claims, meaning that the conditional limitations do not require any associated programming or structure. Combining the more positive recitations of the limitations with system or computer-readable media claims may help to resolve this matter.
Nevertheless, while not relied upon herein, it would appear that U.S. Patent Publication No. 2002/0054210 to Glier et. al. discloses determining accuracy of one or both of location or image information based on a speed of a vehicle as shown in paragraph [0059] and expressly contemplates the use of the system in tolling systems as in paragraph [0064]. 
Applicant next asserts that “Gravelle discloses a system where a vehicle broadcasts its license plate information via an RF link to the roadside equipment,” rather than “determining whether multiple photo toll transactions are received 
Applicant next asserts that “Du does not teach… determining whether the photo transaction indicates an earlier entry onto a roadway prior to activation of GPS tolling,” as recited in claim 7, because “Du simply teaches comparing travel segments of a vehicle to road segments containing a toll gantry, and seeing if they intersect” or not. Applicant’s remarks, p. 14. It is noted that Heath in view of Seaman was relied upon for determining that an entry transaction was recorded prior to activation of the GPS and prior to a GPS transaction being recorded. Because Applicant only addresses Du for the limitations in question, and because Heath in view of Seaman was relied upon, Applicant’s arguments are not persuasive. As with claim 4, the conditional limitation is not considered because, if the condition that the “photo or video toll transaction indicates an entrance onto a roadway, prior to activation of a GPS toll capability and prior to a GPS toll transaction being recorded indicating entrance onto the roadway” is not met, the conditional limitation is not a step that must be performed.
Applicant next asserts that Campbell, relied upon for the rejections of claims 13-15, “has nothing to do with tolling transactions and just generically discusses analysis of transactions in general.” Applicant’s remarks, p. 15. This is not persuasive. Applicant appears to be asserting that Campbell is not analogous art, though that is not explicitly set forth in Applicant’s remarks. Art is analogous art when it is from the same field of endeavor as the claimed invention (i.e. tolling), or when the reference is reasonably pertinent to the problem faced by the inventor. MPEP 2141.01(a). Applicant’s own characterization of the problem being solved by Applicant’s invention is accuracy of electronic transactions. Applicant’s remarks, pp. 8-9. Campbell discloses a system for “… anomaly detection… and temporal and geospatial context for performing code-based adjudication of finance and accounting processing through persistent reconciliation.” Campbell, paragraph [0002]. Therefore, Campbell is reasonably pertinent to the problem faced by the inventor. 
Applicant next asserts that Fridential does not disclose “verifying the accuracy of both a first transaction and a second transaction,” because it “merely discloses something they refer to as ‘functional verification’.” Applicant’s remarks, p. 15. Critically, Applicant’s claimed invention recites “verifying the accuracy of the first transaction” but does not in any way indicate how that verification takes place. The “functional verification” of Fridential is sufficient to show it, because there is no detail recited as to what that verification entails. Hechler was relied upon for the verification of the second transaction using the first transaction. As with claim 4, the conditional limitation is not considered because, if the condition that the 
For at least these reasons, Applicant’s arguments are not persuasive. To the extent necessitated by Applicant’s amendments, the art-based rejections have been updated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, in lines 2-3 “obtaining from a first source GPS information for an electronic transaction,” in lines 3-4 “obtaining from a second source photo or video information for an electronic transaction,” in lines 5-9 analyzing the first and second source information “to provide a determination of accuracy” of either of the two pieces of information, and, in lines 10-12 “based on the accuracy determination, indicating whether to accept any of the [information] as being an the electronic transaction,” all emphasis added. Based on the language of the claim, there are two separate electronic transactions detected, but the final limitation only refers to one of the electronic transactions. One having ordinary skill in the art would not understand to which electronic transaction the final limitation is referring. Amending the second electronic transaction in lines 3-4 to recite “obtaining from a second source photo or video information for the electronic transaction” would overcome this rejection. 
Claim 3 recites “the second type of electronic information” in line 3. In light of the amendments to claim 1, there is no longer antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the roadway" in line 3. There is insufficient antecedent basis for this limitation in the claim. None of claims 1-3, from which claim 8 depends, recite a roadway. 
Claims 2-8 depend from claim 1, and inherit the defects of their parent claim. Therefore, claims 1-8 are rejected under35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-9 and 12-17 recite a method, and claim 18 recites a system. These are statutory categories.
Step 2A, prong 1: Independent claim 1 recites obtaining from a first source GPS information for an electronic transaction; obtaining from a second source photo or video information for an electronic; analyzing information associated with the first source GPS information and information associated with the second source photo or video to provide a determination of accuracy of either the GPS information or the photo or video information, and based on the accuracy determination, indicating whether to accept any of the GPS information or the photo or video information as being an accurate indication of the electronic transaction. 
Independent claim 9 recites obtaining photo or video electronic toll transaction information captured using roadside equipment; determining whether a time and location associated with the photo or video toll transaction matches a known time and location behavior associated with a user of a vehicle, and if so, then indicating the photo or video toll transaction as being accurate.
Independent claim 12 recites obtaining photo or video electronic toll transaction information captured using roadside equipment; obtaining GPS toll transaction information corresponding to passage through or near a virtual toll location; analyzing information associated with the GPS toll transaction and information associated with the photo or video electronic transaction to provide a determination of accuracy of either the GPS toll transaction or the photo or video electronic transaction, and based on the accuracy determination, indicating whether to accept any of the GPS toll transaction and the photo or video toll transaction.
Independent claim 16 recites obtaining electronic transaction information for a first transaction, and verifying the accuracy of the first transaction; obtaining electronic transaction information for a second transaction occurring- subsequent in 
Independent claim 18 recites a system designed to obtain electronic transaction information of a first type from a first source; obtain electronic transaction information of a second type from a second source; analyze information associated with the first type of electronic transaction and information associated with the second type of electronic transaction to provide a determination an indication of accuracy of either the first type of electronic transaction or the second type of electronic transaction, and based on the accuracy determination, indicating whether to accept any of the first type of electronic information and the second type of electronic information, wherein the first type of electronic information includes GPS toll transaction information corresponding to passage through or near a virtual toll location, and the second type of electronic information includes photo or video toll transaction information captured using roadside equipment.
Receiving information from a source, analyzing the information, and providing the results of the analysis has been explicitly identified by the courts as claims which recite mental processes. See MPEP 2106.04(a)(2)(III)(A), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Additionally, these steps are fairly classified as falling within the “certain methods of organizing human activity” grouping of abstract ideas, because they recite rules to be followed for enforcing a business or contractual relationship, specifically that of being obligated to pay a toll to travel on a particular roadway. Accordingly, the independent claims all recite an abstract idea. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claim 1, there are no additional positively recited elements. While it is recited that the information received includes GPS information and a photo or video, those types of information could be communicated orally to a human operator. That the transaction is “electronic” could merely be the running of a credit card through a point of sale terminal, again performed by a human operator. Therefore, the entirety of claim 1 could be performed mentally using pen and paper or a computer as a tool. In claim 9 the additional element is “roadside equipment,” which is generically recited and need not even include a computing element. A roadside camera with a human operator could perform the same function. In claim 12 the additional elements are the roadside equipment as in claim 9 and a “virtual toll location.” Applicant’s originally filed specification discloses that the virtual toll location may be based on a user’s mobile phone passing a particular location. Therefore, the broadest reasonable interpretation of the “virtual toll location” is a data point noted by a mobile device, and the mobile device is a generically recited computing element. In claim 16 there are no additional elements recited. As with 
Step 2B: The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that constitute mental processes, a commercial interaction, or rules to be followed, which fall within one or both of the “mental processing” or the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites that the transaction is a toll transaction. Claim 3 recites that the GPS information corresponds to passage “through or near” a virtual toll location, and that the second information is photo/video information. Claim 4 recites analyzing time information with the obtained data to determine a possible speed of the 
Step 2A, prong 2: The dependent claims do not integrate the judicial exception into a practical application because the additional elements are generically recited computing elements. All of the dependent claims recite the virtual toll location or the roadside equipment that are addressed with the independent claims as above. Therefore, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0018705 to Heath et. al. (“Heath”).
Claim 1:
Heath discloses the following elements:
A method of verifying electronic transaction information, comprising the following steps:
obtaining from a first source GPS information for an electronic transaction; ([0028]-[0029] location data is received from mobile device in vehicle; location data may indicate a geofence area; [0025] mobile device may be GPS enabled smart phone; [0033] when mobile device enters geofence, it create a GPS event with a transaction identification; see also fig. 2)
obtaining from a second source photo or video information for an electronic transaction; ([0028] third party system detects the presence of the vehicle and sends a message to the central system; [0075] third party system may be a roadside system; roadside system may include cameras)
analyzing information associated with the first source GPS information and information associated with the second source photo or video to provide a determination of accuracy of either the GPS information or the photo or video information, and based on the accuracy determination, indicating whether to accept any of the GPS information or the photo or video information as being an accurate indication of the electronic transaction. ([0028]-[0029] system receives the first dataset from the mobile device and the second dataset from the third party provider; first dataset includes geofence data from user mobile device; [0030] system compares the contents of the two datasets to “check[ing] that the dataset from the third party provider is related at least to the vehicle”; if data matches, action is taken; [0080] if data is inaccurate the system will flag the data)

Claim 2:
Heath discloses the elements of claim 1, above. Heath also discloses:
wherein the electronic transaction is a toll transaction. ([0028] the vehicle screening area may be a tolling location)
Claim 3:
Heath discloses the elements of claim 2, above. Heath also discloses:
wherein the first type of electronic information includes GPS toll transaction information corresponding to passage through or near a virtual toll location, ([0028]-[0029] location data is received from mobile device in vehicle; location data may indicate a geofence area; [0025] mobile device may be GPS enabled smart phone; [0033] when mobile device enters geofence, it create a GPS event with a transaction identification; see also fig. 2)
and the second type of electronic information includes photo or video toll transaction information captured using roadside equipment. ([0028] third party system detects the presence of the vehicle and sends a message to the central system; [0075] third party system may be a roadside system; roadside system may include cameras)

Heath discloses the following elements:
A method of verifying electronic toll transaction information, comprising the following steps: ([0005] method for comparing a first dataset with a second dataset for vehicle traffic control; [0022] traffic control via transaction services)
obtaining photo or video electronic toll transaction information captured using roadside equipment; ([0028] third party system detects the presence of the vehicle and sends a message to the central system; [0075] third party system may be a roadside system; roadside system may include cameras)
obtaining GPS toll transaction information corresponding to passage through or near a virtual toll location; ([0028]-[0029] location data is received from mobile device in vehicle; location data may indicate a geofence area; geofence area may be a tolling location; [0025] mobile device may be GPS enabled smart phone; [0033] when mobile device enters geofence, it create a GPS event with a transaction identification; see also fig. 2)
analyzing information associated with the GPS toll transaction and information associated with the photo or video electronic transaction to provide a determination of accuracy of either the GPS toll transaction or the photo or video electronic transaction, and based on the accuracy determination, indicating whether to accept any of the GPS toll transaction and the photo or video toll transaction. ([0028]-[0029] system receives the first dataset from the mobile device and 
Applicant’s amendments to the claims included striking “provide an indication of accuracy,” which was replaced with “provide a determination of accuracy.” Due to this amendment, Heath alone discloses all of the elements of independent claim 12.
Claim 18:
Heath discloses the following elements:
A system for verifying electronic toll transaction information, comprising: ([0005] system for comparing a first dataset with a second dataset for vehicle traffic control; [0022] traffic control via transaction services)
a processor; ([0091] central system includes software applications running on one or more servers; see also Fig. 1)
a memory containing instructions which when executed cause the processor to perform the following steps: ([0091] central system includes software applications running on one or more servers; see also Fig. 1)
obtain electronic transaction information of a first type from a first source; ([0028]-[0029] location data is received from mobile device in vehicle; location data may indicate a geofence area; [0025] mobile device 
obtain electronic transaction information of a second type from a second source; ([0028] third party system detects the presence of the vehicle and sends a message to the central system; [0075] third party system may be a roadside system; roadside system may include cameras)
analyze information associated with the first type of electronic transaction and information associated with the second type of electronic transaction to provide a determination of accuracy of either the first type of electronic transaction or the second type of electronic transaction, and based on the accuracy determination, indicating whether to accept any of the first type of electronic information and the second type of electronic information, wherein the first type of electronic information includes GPS toll transaction information corresponding to passage through or near a virtual toll location, and the second type of electronic information includes photo or video toll transaction information captured using roadside equipment. ([0028]-[0029] system receives the first dataset from the mobile device and the second dataset from the third party provider; first dataset includes geofence data from user mobile device; [0033] when mobile device enters geofence, it create a GPS event with a transaction identification; [0028] third party system detects the presence of the vehicle and sends a message to the central system; [0075] third party system may 
Applicant’s amendments to the claims included striking “provide an indication of accuracy,” which was replaced with “provide a determination of accuracy.” Due to this amendment, Heath alone discloses all of the elements of independent claim 18.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/180685 to Hechler et. al. (“Hechler”).
Claim 9:
Hechler discloses the following elements:
A method of verifying electronic toll transaction information, comprising the following steps: (Abstract – a method and device for providing data for toll charging)
obtaining photo or video electronic toll transaction information captured using roadside equipment; ([0027] toll system includes roadside equipment, i.e. toll beacon on bridge over toll road; [0045] system includes “silent enforcements” using a toll beacon including an image capture device to capture an image of a vehicle that passes the toll beacon)
determining whether a time and location associated with the photo or video toll transaction matches a known time and location behavior associated with a user of a vehicle, and if so, then indicating the photo or video toll transaction as being accurate. ([0024], [0026]-[0027] in-vehicle (associated with a user of a vehicle) tolling systems widely used; system relies on position data values (known location) provided by position-determining device in the vehicle, including acquisition time; [0043] the toll determination device 20 determines each checksum on the basis of the transmitted position data values (i.e., know time and location behavior associated with a user of a vehicle) and compares the respective calculated value with the associated checksums transmitted by the device 30; [0045] system includes “silent enforcements” using a toll beacon including an image capture device to capture an image of a vehicle that passes the toll beacon; system is designed to ink the image of the license plate with the time information and the GPS data of the roadside toll beacon; [0043] system determines whether the position and the time of the silent enforcement are plausible (accurate) in the determined route)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0018705 to Heath et. al. (“Heath”) in view of WO 2018/018306 to Zhang (“Zhang”).
Claim 4:
Heath discloses the elements of claim 3, above. Heath also discloses:
wherein the analyzing step further comprises the steps of using time and location information associated with the GPS toll transaction and time and location information associated with the photo or video toll transaction to determine a possible vehicle speed between the location associated with the GPS toll transaction and the location associated with the photo or video toll transaction, ([0078] system 
Heath does not explicitly disclose using location and time information for the GPS information and the photo information to monitor the speed. Heath does not explicitly disclose using the time and location information of each transaction information type to monitor speed. However, Zhang discloses 
and if the determined vehicle speed exceeds a predetermined amount, then identifying as inaccurate one or both of the GPS toll transaction and the photo or video toll transaction. (Abstract: (S101) recording the distance between toll stations; (S102, S103) recording time and place when a user vehicle enters and exits a toll station; (S104) calculating an average speed of the user vehicle during the time period between two toll stations on a highway; and (S105) determining whether the average speed of the user exceeds a pre-set speed threshold value)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the speed monitoring system of Heath the speed determination as disclosed by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
The final limitation is a contingent limitation. Specifically, if there is no determination that the vehicle exceeds a predetermined speed, the method ends because the accuracy determination is contingent on that condition precedent. The broadest reasonable interpretation of method claims including contingent limitations requires only those steps which must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04(II). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0018705 to Heath et. al. (“Heath”) in view of U.S. Patent No. 10,121,289 to Gravelle (“Gravelle”).
Claim 5:
Heath discloses the elements of claim 3, above. Heath also discloses that the in vehicle system and the roadside system are time synchronized and that the data from each include time stamps ([0078]), and using the time data to verify that a particular vehicle was in the location when multiple roadside sensors at the same location detect the onboard device ([0084]). To the extent that this may not be construed as disclosing the elements of claim 5, Gravelle discloses:
wherein the analyzing step further comprises the steps of determining whether multiple photo or video toll transactions for a same tolling location are received within a predefined time window relative to a time of the GPS toll transaction, and if so, then indicating the GPS toll transaction as being accurate and indicating the additional ones of the multiple photo or video toll transactions as being inaccurate. (col. 7, ll. 9-21 time stamped license plate information is compared to license plate data read from a transponder link, and the system compares the automated plate reads (plural) to the plate numbers (plural) broadcast when they are received within a time window such as 30 seconds, looking for matching information (accuracy))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple sensor detection verification system of Heath the multiple sensor detection verification system as taught by Gravelle in order to “reduc[e] the burden on the enforcement processing system that would otherwise be required.” Gravelle, col. 7, ll. 20-21. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0018705 to Heath et. al. (“Heath”) in view of U.S. Patent Publication No. 2018/0276842 to Seaman et. al. (“Seaman”) and in view of U.S. Patent No. 2016/0055466 to Du (“Du”).
Claim 7:
Heath discloses the elements of claim 3, above. Heath also discloses: 
wherein the analyzing step further comprises the steps of determining whether the photo or video toll transaction indicates an entrance onto a roadway, prior to activation of a GPS toll capability and prior to a GPS toll transaction being recorded indicating entrance onto the roadway, and if so, then indicating that the photo or video toll transaction is inaccurate. ([0029] system detects entry of the vehicle into a geofence tolling area; [0032] geofence tolling area may be an entrance to or exit from a toll road; [0078] system time syncs the roadside server and the mobile device and the GPS data for mobile device and roadside sensor includes time stamps; [0059] system may use photo verification of a vehicle that does not pay a toll, i.e. that the photo or video information is received prior to activation of a GPS toll capability on the mobile device and prior to a GPS toll transaction being recorded; [0064] user may have to authorize payment with one-touch authorizations)
The broadest reasonable interpretation of this claim includes that the GPS activation and toll transaction are never recorded, because the only requirement is that the photo or video toll transaction is prior to those recordings. Claim amendments to positively recite receipt of activation and recording indications, for example, would help to further limit this claim. However, the claim is met by Heath. Additionally, Seaman discloses receiving an indication that a GPS sensor has failed and using image data to replace the GPS sensor data as in [0016], [0050], [0054], [0057], and [0077]-[0078]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the comparison of first and second datasets in Heath replacing the failed GPS sensor data with image data, as taught by Seaman, with the in order to provide improved accuracy of low-accuracy GPS-only based location scheme by using remote data association process that supports integration with other roadside device. Heath, [0085].
. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0018705 to Heath et. al. (“Heath”) in view of U.S. Patent No. 2014/0074762 to Campbell (“Campbell”).
Claim 13:
Heath discloses the elements of claim 12, above. Heath does not explicitly disclose performing more than one type of analysis in succession until one analysis provides an accuracy determination. However, Campbell discloses: 
wherein the analyzing step involves performing more than one type of analysis in succession until one analysis provides the accuracy determination. ([0005] a system for performing financial and accounting reconciliation; [0021] system uses statically based analysis in conjunction with specific application of algorithms relating plausibility and potentiality of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the accuracy of tolling transactions system of Heath the financial record accuracy determination as disclosed by Campbell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a more accurate analysis of transactions. See Campbell paragraph [0054]. 
Claim 14:
Heath discloses the elements of claim 12, above. Heath does not explicitly disclose performing a plurality of analyses and using the results to determine an overall result. However, Campbell discloses: 
wherein a plurality of analyses are performed and the results of the individual ones of the plurality of analyses are used to determine an overall result. ([0037] system is configured to compare the total code 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the accuracy of tolling transactions system of Heath the financial record accuracy determination as disclosed by Campbell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a more accurate analysis of transactions. See Campbell paragraph [0054]. 
Claim 15:
Heath discloses the elements of claim 14, above. Heath does not explicitly disclose the elements of claim 15. However, Campbell discloses: 
wherein the results of each of the plurality of analyses are tracked over time, and only a subset of the plurality of analyses having an accuracy higher than a predetermined threshold are used in subsequent analyses. ([0037] system determines whether to accumulate and aggregate further FRIAR Codes or to generate a decision-result. For example, the system might adjust the coding relevance or sequence of additional individual elements if the elements analyzed so far result in a code determination for the transaction as a whole to a certain degree of certainty. Subsequent FACE profiles are used to track FRIAR outcomes and trends (i.e., tracked over time); [0081]-[0082] the process proceeds iteratively, with each extracted FRIAR identified element being compared against the set of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the accuracy of tolling transactions system of Heath the financial record accuracy determination as disclosed by Campbell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a more accurate analysis of transactions. See Campbell paragraph [0054]. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/180685 to Hechler et. al. (“Hechler”) in view of U.S. Patent No. 2018/0293442 to Fridental et. al. (“Fridental”) and in view of WO 2018/018306 to Zhang (“Zhang”).
Claim 16:
Hechler discloses the following elements:
A method of verifying electronic toll transaction information, comprising the following steps:
obtaining electronic transaction information for a first transaction,  ([0020] system can compare data for silent enforcements, including image and vehicle registration number data; [0045]-[0046] toll beacon 40 has, for example, an image capture device and is designed to capture at least one image in each case of a license plate of a vehicle that passes the toll beacon 40)
obtaining electronic transaction information for a second transaction occurring subsequent in time to the first transaction; ([0020] system can compare data for silent enforcements, including image and vehicle registration number data; [0027]-[0030] position data values are provided, for example, by a position-determining device arranged in the vehicle. Alternatively, the device 30 can comprise the position determination device. The device 30 is also designed to store the quantity of the detected position data values together; The acquired position data values are (e.g., GPS data), for example, each provided together with an associated acquisition time (i.e., obtaining electronic transaction information for a second transaction); [0044]-[0046] In "silent enforcement" the toll beacon 40 is designed to link the image of the license plate and / or data determined therefrom ... with the time information and the GPS data of the toll beacon 40 (i.e., obtained subsequent in time to the first transaction), to form a data record and to display this data record forward to the backend)
analyzing information associated with the first electronic transaction and information associated with the second electronic transaction to provide an indication of accuracy of the second electronic transaction, wherein the analyzing step further comprises the steps of using time and location information associated with the first electronic transaction and time and location information associated with the second electronic transaction to determine a possible vehicle speed between the locations associated with the two transactions, and if the determined vehicle speed exceeds a predetermined amount, then identifying the second electronic transaction as inaccurate. ([0027]-[0030] The toll beacon is designed to capture at least one image of a license plate of the respective vehicle that passes the toll beacon and / or a vehicle registration number of the respective vehicle that passes the toll beacon (i.e., information associated with the first electronic transaction; [0044]-[0046] the toll beacon 40 is designed to link the image of the license plate and / or data determined therefrom, for example the vehicle registration number, with the time information and the GPS data of the toll beacon 40, to form a data record and to display this data record forward the backend. During the verification by the toll determination device 20, it is then additionally checked whether the position and the time of the "silent enforcement" are plausible in the determined route (from the GPS potion data values) (i.e., information associated with the second electronic transaction to provide an indication of accuracy of the second electronic transaction); [0044] system carries out a plausibility check of the position data values to determine whether a speed of a motor vehicle is plausible)

Hechler discloses that the system carries out a plausibility check of the position data values to determine whether a speed of a motor vehicle is plausible. Hechler, paragraph [0044]. To the extent that this does not disclose using time and location information associated with the first electronic transaction and time and location information associated with the second electronic transaction to determine a possible vehicle speed between the locations associated with the two transactions, Zhang discloses (S101) recording the distance between toll stations; (S102, S103) recording time and place when a user vehicle enters and exits a toll station; (S104) calculating an average speed of the user vehicle during the time period between two toll stations on a highway; and (S105) determining whether the average speed of the user exceeds a pre-set speed threshold value. Zhang, abstract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the speed plausibility determination of Hechler the reliance on position and time data for two tolling transactions as disclosed by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
The final limitation is a contingent limitation. Specifically, if there is no determination that the vehicle exceeds a predetermined speed, the method ends because the accuracy determination is contingent on that condition precedent. The broadest reasonable interpretation of method claims including contingent limitations requires only those steps which must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04(II). 
Claim 17:
Hechler in view of Fridental and Zhang discloses the elements of claim 16, above. Hechler also disloses:
wherein the first transaction and the second transaction are each either a GPS toll transaction or a photo or video toll transaction captured using roadside equipment. ([0027]-[0030] The respective toll beacon 40 can be designed both as a stationary system and as a mobile system. The respective toll beacon 40 is designed, for example, as a control bridge over a toll road device 30 is designed to determine a collision-free checksum for the vehicle in each case as a function of a predetermined set of detected (GPS) position data values (i.e., a GPS toll transaction); [0020], [0044]-[0046] The toll beacon is designed to capture at least one image of a license plate of the respective vehicle that passes the toll beacon and / or a vehicle registration number of the respective vehicle that passes the toll 

Novelty
Claims 6 and 8 are indicated as allowable over the current prior art; however, the claims are subject to the above objections and rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2002/0054210 to Glier et. al. discloses determining accuracy of one or both of location or image information based on a speed of a vehicle as shown in paragraph [0059] and expressly contemplates the use of the system in tolling systems as in paragraph [0064].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628